Citation Nr: 1503243	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for polyneuropathy of the right lower extremity.

2. Entitlement to an evaluation in excess of 20 percent for polyneuropathy of the left lower extremity.

3. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

FINDING OF FACT

In an October 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to increased evaluations for polyneuropathy of the bilateral lower extremities and PTSD.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for polyneuropathy of the right lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for polyneuropathy of the left lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  The appellant has withdrawn the issues of an increased evaluation for polyneuropathy of the bilateral lower extremities and PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


